DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026644 A1 (“Endo”) in view of US 2010/0054584 A1 (“Schadt”) and US 2014/0108909 A1 (“Geelnard”).
Regarding claim 1, Endo teaches a display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) comprising:
a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 7D) and capable of changing at least one of a plurality of parameters including a luminance intensity ([8]-[9], [72]-[73]), a color gamut ([8]-[9], [72]-[73]) for each of the plurality of regions ([8]-[9], [72]-[73]; Fig. 7D); and
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused to display the plurality of images in the respective plurality of regions, the display device to display the plurality of images (Fig. 7D).
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions.
Endo and Schadt do not expressly teach wherein the display control unit corrects pixel values of the background images respectively corresponding to at least two of the plurality of regions, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches correcting pixel values of background images ([12], [25]).  Endo teaches background images respectively corresponding to at least two of the plurality of regions (Fig. 7D). Geelnard teaches whereby different pixel values are assigned to the background images ([4]: checkerboard pattern). The suggestion to modify the combination of Endo and Schadt by the teaching of Geelnard is present as Schadt teaches background images and Geelnard teaches a checkerboard pattern for a background image. Further suggestion to apply the wherein the display control unit corrects pixel values of the background images respectively corresponding to at least two of the plurality of regions, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions.
Regarding claim 3, Endo further teaches wherein the display control unit displays the plurality of images side-by-side on a single screen of the display device (Fig. 7D).
Regarding claim 5, Schadt further teaches wherein the display control unit performs displaying and a correction such that the appearance of the plurality of background images displayed around the plurality of images is visually identical for each of the plurality of images ([33]).
Regarding claim 11, Endo teaches a method of controlling a display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) including a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused to display the plurality of images in the respective plurality of regions, the display device to display the plurality of images (Fig. 7D).
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same ([33]). When the teachings of Schadt is applied in a situation such as that shown in Fig. 7D of Endo, the background images are visually the same between the plurality of regions. The suggestion to combine the teaching of Endo with the teaching of Schadt is present as both teach displaying a plurality of images concurrently. The motivation is to enhance the user experience (Schadt [1]). Thus, before the effective filing date of the current application, the combination of Endo and Schadt would have rendered obvious, to one of ordinary skill in the art, the limitation of displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions
Endo and Schadt do not expressly teach wherein in the controlling, pixel values of the background images respectively corresponding to at least two of the plurality of regions are corrected, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches that pixel values of background images  are corrected ([12], [25]). Endo teaches background images respectively corresponding to at least two of the plurality of regions (Fig. 7D). Geelnard teaches wherein in the controlling, different pixel values are able to be assigned to a background image ([4]: checkerboard pattern). The suggestion to modify the combination of Endo and Schadt by the teaching of Geelnard is present as Schadt teaches background images and Geelnard teaches a checkerboard pattern for a background image. Further suggestion to apply the checkerboard image taught by Geelnard is provided by Schadt, which teaches that different visual effects may be used ([25]). The motivation is aesthetic design choice. When a checkerboard image is applied as the background between multiple images, this meets the limitation whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. Thus, before the effective filing date of the current application, the combination of Endo, Schadt, and Geelnard would have rendered obvious, to one of ordinary skill in the art, the limitation wherein in the controlling, pixel values of the background images respectively corresponding to at least two of the plurality of regions are corrected, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions.
Regarding claim 12, Endo teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as a unit of a display apparatus ([65]-[73]; Fig. 1 at 18, 20, 22, 24, 26, 27, 28), the display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) comprising:
a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 7D) and capable of changing at least one of a plurality of parameters including a luminance intensity ([8]-[9], [72]-[73]), a color gamut ([8]-[9], [72]-[73]) for each of the plurality of regions ([8]-[9], [72]-[73]; Fig. 7D); and
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused to display the plurality of images in the respective plurality of regions, the display device to display the plurality of images (Fig. 7D).
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same ([33]). When the teachings of Schadt is applied in a situation such as that shown in Fig. a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions.
Endo and Schadt do not expressly teach wherein in the control by the display control unit, different pixel values are able to be assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. However, Geelnard teaches wherein in the controlling, different pixel values are able to be assigned to a background image ([4]: checkerboard pattern). The suggestion to modify the combination of Endo and Schadt by the teaching of Geelnard is present as Schadt teaches background images and Geelnard teaches a checkerboard pattern for a background image. The motivation is aesthetic design choice. Thus, before the effective filing date of the current application, the combination of Endo, Schadt, and Geelnard would have rendered obvious, to one of ordinary skill in the art, the limitation wherein in the control by the display control unit, different pixel values are able to be assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions.
Endo and Schadt do not expressly teach wherein in the control by the display control unit, pixel values of the background images respectively corresponding to at least two of the plurality of regions are corrected, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches that pixel values of background images are corrected ([12], [25]). Endo teaches background images respectively corresponding to at least two of the plurality of regions (Fig. 7D). Geelnard teaches wherein in the controlling, different pixel values are able to be assigned to a background image ([4]: checkerboard pattern). The suggestion to modify the combination of Endo and Schadt by the teaching of Geelnard is present as Schadt teaches background images and Geelnard teaches a checkerboard pattern for a background image. Further suggestion to apply the checkerboard image taught by Geelnard is provided by Schadt, which teaches that different visual effects may be used ([25]). The motivation is aesthetic design choice. When a checkerboard image is applied as the background between multiple images, this meets the limitation whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions. Thus, before the effective filing date of the current application, the combination of Endo, Schadt, and Geelnard would have rendered obvious, to one of ordinary skill in the art, the limitation wherein in the control by the display control unit, pixel values of the background images respectively corresponding to at least two of the plurality of regions are corrected, whereby different pixel values are assigned to the background images respectively corresponding to at least two of the plurality of regions so that the appearance of the plurality of background images is visually the same between the plurality of regions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026644 A1 (“Endo”) in view of US 2010/0054584 A1 (“Schadt”) and US 2014/0108909 A1 (“Geelnard”) as applied to claim 1 above, and further in view of US 6573928 B1 (“Jones”).
Regarding claim 10, Endo and Schadt do not expressly teach wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a background color. Jones teaches wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a color (13:34-44). The suggestion to modify the combination of Endo, Schadt, and Geelnard by the teaching of Jones is present as all teach displays. The motivation is to save memory. Thus, before the effective filing date of the current application, the combination of Endo, Schadt, Geelnard, and Jones would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a background color.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the formal objections above are adequately addressed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Geelnard teaches using a checkerboard for a preset filler background image but does not teach the limitations of the independent claims. Reply at 10. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection does not rely on Geelnard alone, but rather the combination of Endo, Schadt, and Geelnard. Although Geelnard may not teach using the checkerboard image in the exact context described by the claims, there would have been sufficient suggestion and motivation for one of ordinary skill in the art to use such a checkerboard image, as explained in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gene W Lee/Primary Examiner, Art Unit 2692